Citation Nr: 1438049	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-28 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was previously before the Board in January 2011 at which time the issue on appeal was remanded for additional action.  A new VA examination was provided and a supplemental statement of the case was issued in February 2012.  The case was returned to the Board for appellate consideration. 

The Virtual VA claims file has been reviewed.  Documents therein, related to the issue on appeal, are duplicative of those in the paper claims file, except for VA treatment records considered in the February 2012 supplemental statement of the case, and the Informal Hearing Presentation by the representative.  The Veterans Benefits Management System contains documents which are duplicative of those in the paper claims file and Virtual VA claims file.

The Board observes that more VA treatment records were associated with the Veteran's Virtual VA claims file after the February 2012 supplemental statement of the case, but these records do not show any complaints or treatment related to his scoliosis and are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Scoliosis was noted at entry into service; it was asymptomatic at entrance.  

2.  The preexisting scoliosis did not increase in severity during service.



CONCLUSIONS OF LAW

1. The Veteran's pre-existing scoliosis was not aggravated by his active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

2.  Scoliosis is not a disease within the meaning of applicable legislation governing the award of compensation benefits and compensation is prohibited as a matter of law.  38 C.F.R. § 3.303 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction issued the Veteran notice letters dated in February 2008 and March 2008.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded a VA examination responsive to the claim for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.

The Board also observes that the undersigned VLJ, at the Veteran's October 2010 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The pre-induction examination report noted moderate scoliosis.  A September 1967 physical profile shows that the Veteran had limited duty due to his scoliosis and Sprengels deformity of the left shoulder; the Veteran was not to carry a pack heavier than 30 pounds.  A March 1968 physical profile states that the Veteran had limited duty due to "congenital abnormality"; the Veteran was not to be assigned prolonged handling of heavy materials, engage in overhead work, do push-ups and pull-ups, carry a pack, or heavy work involving the left arm.  The Veteran's June 1968 Report of Medical History and Report of Medical Examination indicate that the Veteran reported a history of scoliosis, but denied experiencing recurrent back pain, and that there were no related findings upon clinical evaluation.

A September 1973 VA examination report does not show any complaints related to the Veteran's spine or scoliosis.   

A January 1984 Spartanburg General Hospital radiology report indicates that it is a "congenital variation" of the upper lumbar and lower cervical vertebra.  Upper convexity is to the right and lower convexity is to the right.

Treatment records from Mary Black Health System indicate that the Veteran was first seen for complaints of back pain in January 2003, diagnosed as a lumbar strain, and noted as resolved in October 2003.  A May 2004 record shows that the Veteran complained of a flare-up of back pain, which was assessed as resolving; the physician noted that he had a history of thoracic lumbar scoliosis.  

Treatment records from Piedmont Internal Medicine show that the Veteran was treated for complaints of back pain in November 2007; x-rays and MRI showed scoliosis, convex to the right, and severe degenerative disc disease in the upper lumbar spine region with marked foraminal narrowing on the left at L2-3. 

A November 2007 letter from Dr. C states that the Veteran complained of chronic back pain that had progressively worsened.  The Veteran reported that he had scoliosis since childhood and that he was told in the military that surgical correction would only have a 60 percent chance of success.  Dr. C noted that a prior MRI scan showed severe thoracolumbar scoliosis and noted that the physical examination found that the Veteran's left scapula was 3 inches higher than the right.

A December 2007treatment record from Piedmont Orthopedics indicates that the Veteran had back pain with radiation, which had its onset in October 2007.  Examination and MRI showed scoliosis, as well as left L2-L3 stenosis with large facet hypertrophy on the left; the facet hypertrophy was described as the etiology for the Veteran's stenosis.  The treating provider stated that the Veteran had discogenic low back pain with left L3 radiculitis, but that his lifelong scoliosis did not permit treatment via an extensive thoracolumbar fusion.

A September 2009 VA examination report indicates that the Veteran reported a history of back problems since a back injury at age 8; he stated that he did not recall a specific diagnosis, including scoliosis, prior to service.  The Veteran reported that he had a lifting injury in 1968, while in service, wherein he was diagnosed with scoliosis and given a permanent profile, and that his back problems caused him to seek care at sick call.  The Veteran asserted that his back problems worsened since service; he stated that he was diagnosed with arthritis of the back in 2007 and 2008.  The Veteran stated that he worked as a machine operator and welder after service, and that he was involved in 4 motor vehicle accidents following service.  Following examination and x-rays, the diagnosis was chronic lumbar strain and scoliosis with no evidence of lumbar radiculopathy.  The examiner noted that the Veteran's separation examination included a history of scoliosis and that the Veteran reported that he was given a permanent profile for his back; the examiner stated that it was their "feeling" that any pre-existing low back problems were aggravated by service activities, including the Veteran's report of a 1968 lifting injury.

An October 2009 VA examination report indicates that the Veteran's scoliosis is congenital, and pre-existed his military service.  The VA examiner noted that there was no documentation of any anatomic worsening of the Veteran's scoliosis during his military service, but that the Veteran was symptomatic from his back at various times, and was given a permanent profile.  The VA examiner noted that the normal course of scoliosis is a slow gradual worsening over time, as a patient ages, and that the severity of scoliosis can be assessed by serial x-rays.  The VA examiner acknowledged that there was no evidence of treatment for a low back lifting injury in 1968, and that the separation examination was normal; the VA examiner also noted that the Veteran had 4 motor vehicle accidents after service, which may have affected his back.  The VA examiner stated that it was less likely than not that the Veteran's current back complaints are related to his military service.  The VA examiner explained that the pre-existing scoliosis likely became symptomatic during service, but was not demonstrably anatomically worsened during service.  The VA examiner reiterated that scoliosis is expected to worsen over time from an anatomical standpoint, and that the Veteran's post-service motor vehicle accidents were likely the primary cause of his current back problems, not the Veteran's scoliosis.

An October 2010 letter from Dr. W states that he has been the Veteran's primary care physician since 2003, and has treated him for back pain since November 2007.  Dr. W stated that the Veteran reported that he had to leave the infantry service to finish his tour due to a back injury that occurred when he was an infantryman in Vietnam.  Dr. W opined that it was "reasonable to assume" that there is a connection between the Veteran's current back pain and his injury in Vietnam.  

In a May 2011 VA examination report, the VA examiner noted that the Veteran's service records did not show any history of problems with his back at entrance or at separation, although scoliosis was noted; the VA examiner also noted that there were no complaints of pain or treatment records related to the Veteran's back during service.  The Veteran denied that he had any specific problems with his back prior to service.  He reported that he had problems with the entire left side of his body, including his back, while serving in Vietnam in 1967.  The Veteran also reported that the onset of his back problems was during his military service, due to an injury.  His current complaints included low back pain, radiating down his left leg.  Radiographs showed some scoliosis with a thoracic and lumbar curve, with some associated posterior element changes and endplate changes; his coronal alignment plumb line was appropriate.  Following a physical examination and review of the radiographs of the lumbar spine, the diagnosis was congenital scoliosis with low back pain.  The VA examiner found that the Veteran's congenital scoliosis was not aggravated in service; the VA examiner noted that there were no low back complaints in service and that the congenital scoliosis has a degenerative process.  

Service treatment records, including the Veteran's DD Form 214, show that his military occupational specialty following his service in Vietnam, and at discharge, was light weapons infantryman.  Prior to his time as a light weapons infantryman, his principal duties were rifleman and unit supply; these were his duties while he was in Vietnam.

At his October 2010 Travel Board hearing before the undersigned VLJ, the Veteran testified that his back went out while he was carrying a flame thrower while he was out on an operation and wearing his pack containing his basic load of equipment.  He testified that he had scars on his back from when his back gave way, and that he went to sick call, wherein doctors and surgeons gave him a permanent profile and told him that an operation for his back would only have a 40-50 percent success rate.  He also testified that he was moved out of the infantry and to headquarters as a result of his profile.


Analysis

It is important to note that the case was previously before the Board and service connection was granted for degenerative disc disease, degenerative joint disease and lumbar strain.  In essence, all established superimposed pathology.  The remaining issue is service conection for scoliosis. 

The Board observes that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  

According to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  Also, the presumption of soundness applies to congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).   

If a congenital defect, scoliosis cannot be service connected.  38 C.F.R. § 3.303 (congenital diseases and defects are not diseases or injuries within the meaning of applicable legislation governing the award of compensation benefits.)  

Here, scoliosis was identified at entrance.  Therefore, the presumption of soundness at entrance is not applicable whether scoliosis is a congenital defect or not.  See, Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed.Cir.2003).

Based on the evidence of record, the Veteran's claim for aggravation of scoliosis must be denied.  The Board finds that there is no competent evidence that a different back disorder was ever superimposed on the Veteran's scoliosis (other than the already service connection disc joint and strain) during his active service.  In regard to the scoliosis standing alone, there is also no reliable evidence that his scoliosis increased in severity or was aggravated during service.  

The Board points out that the Veteran's scoliosis was noted at entrance to service.  Additionally, although scoliosis was also noted at separation from service, he denied experiencing recurrent back pain during service.  The Board acknowledges that the Veteran had a permanent profile that included his left shoulder and scoliosis.  However, the weight of the evidence is against a finding that scoliosis increased in severity during service.

We again note that scoliosis was noted at entrance and at separation.  However, when seen in August 2009, there was a report that there was very mild scoliosis.  This classification of very mild scoliosis tends to establish that there was no increase in the scoliosis during service.

The Veteran is competent to report that he experienced back pain since his service.  In part, we have accepted such testimony and granted service connection for the other diagnoses.  However, to the extent that there is argument regarding the scoliosis, the medical evidence in 2009, prepared by a skilled examiner, is far more probative and credible than rather generic statements on the part of the appellant.

To the extent that there are lay statements asserting that the Veteran's scoliosis was aggravated by or otherwise related to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the October 2009 and May 2011 VA examination reports.  The VA examiner found that the worsening of the Veteran's scoliosis is related to aging and normal degenerative processes.


For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to scoliosis is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


